Citation Nr: 1416739	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-00 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents Educational Assistance (DEA) benefits under the provisions of Chapter 35, 38 U.S.C.A.  


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1972.  The Appellant in this case is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The record reflects the Appellant was approved for DEA benefits, effective from September 1, 2001.

2.  The Appellant was born in December 1977.

3.  The Appellant's request for extension of her delimiting date for DEA benefits was received in October 2010, and it was for the purpose of returning to school no earlier than the fall of 2010.


CONCLUSION OF LAW

The criteria for extension of the delimiting date for DEA benefits under Chapter 35, 38 U.S.C.A. are not met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  

Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  In this case, the record does not reflect the Appellant's formal claim for DEA benefits was incomplete.  Rather, as detailed below, the resolution of this case depends upon the delimiting date for such benefits.

The Board further notes that the provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her July 2011 Notice of Disagreement (NOD) and January 2012 Substantive Appeal.  She has indicated that no hearing is desired in conjunction with this appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii) ; 38 C.F.R. § 21.3021(a)(1)(iii).  

In this case, the Appellant's basic eligibility for DEA benefits is not in dispute, as she was previously determined to be entitled to such benefits effective from September 1, 2001, and she used these benefits until she withdrew from school in the summer of 2007.  Rather, the dispute in this case arises from the delimiting date of these benefits.

Under the law, an eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. 
§§ 21.3040(a), 21.3041(a). 

An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. 
§ 3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii).  The period of eligibility ends with the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the rating, or any date in between.  38 C.F.R. 
§ 21.3041(a)(2)(ii).  (The Board notes that subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C.A. §§ 3540-3542; 38 C.F.R. § 21.3300).  Thus, the normal period of eligibility can go beyond the eligible person's 31st birthday under certain circumstances.

In this case, the Appellant was between the ages of 18 and 26 when she first applied for DEA benefits in 2001, and when she was found to be eligible for such benefits effective from September 1, 2001.  As such, the delimiting date would be September 1, 2009, which would be 8 years after the effective date.  The Board notes that there was a change to certain regulations pertaining to eligibility and entitlement to DEA benefits effective May 28, 2008, prior to the end of the delimiting date in this case.  See 73 Fed. Reg. 30,486 -30,492 (May 28, 2008).  Although this delimiting date was established under prior statutory and regulatory provisions, the intervening changes in the law and regulations would not have changed the Appellant's beginning or delimiting dates.  In addition, the Board notes that this date extends beyond the Appellant's 31st birthday and provides for a full 8 years of benefits.  See 38 C.F.R. § 21.3040(d) (termination of eligibility); see also VAOPGCPREC 8-2004 (Basic eligibility period beyond age 31 not barred by 38 C.F.R. § 21.3040(d) except as provided for in 38 U.S.C.A. § 3512).

The Board notes, however, that the Appellant withdrew from school in the summer of 2007, and the record reflects she requested an extension of the delimiting date for her DEA benefits in October 2010 in order to return to school at that time.  However, this request was for a period that is beyond the Appellant's 31st birthday and the September 2009 delimiting date.  

In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his/her 31st birthday. 38 U.S.C.A. § 3512 ; 38 C.F.R. § 21.3041(g).  The period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(c); 38 C.F.R. § 21.3041(g)(1). 

If an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) as limited in § 21.3041(g)(2)(i), (ii).  The narrow circumstances presented in 38 C.F.R. § 21.3041(g)(2)(i) allow for an extension of the period of eligibility to the end of the course quarter or semester for a child enrolled in an educational institution that regularly operates on the quarter or semester system.  38 U.S.C.A. § 3512(a)(7). 

The above exceptions represent the only bases for extending a delimiting date.

The Appellant has contended that she had to withdraw from school in 2007 due to circumstances beyond her control, and has provided details regarding the circumstances thereof.  She contends that her circumstances were such that she was only able to return to school in 2010.  Further, she maintains that she was initially awarded DEA benefits beyond her 31st birthday, that she was enrolled in an education system when she was receiving these benefits, and that she is only seeking to complete this program and use the approximate 2 years of eligibility for which she was still entitled when she withdrew in 2007.

The Board finds no reason to doubt the Appellant's credibility that she withdrew from school in 2007 due to circumstances beyond her control.  However, the record reflects she was not able to return to school until the fall of 2010, which is after both her 31st birthday and the April 2009 delimiting date (which was already beyond her 31st birthday).  

The Appellant has indicated she is entitled to an extension of her delimiting date because she was enrolled in an educational institution.  However, this appears to be in reference to the fact she was enrolled when she withdrew in 2007 purportedly due to circumstances beyond her control.  The exception she references only appears to apply when a claimant is so enrolled when they actually turn 31 years of age, which does not appear to be the case here.  Simply put, as she was born in December 1977, her 31st birthday would have been in December 2008, and her request for extension of the delimiting date was for her to return to school in the fall of 2010.  Further, even if she were enrolled in an educational institution on her 31st birthday, the applicable extension would have been only until the end of that particular semester or quarter, and not the completion of the program the Appellant appears to be seeking in this case.

The Board acknowledges the Appellant contended she submitted an earlier request for extension of the delimiting date, but that it was reportedly not received.  A review of the record available for the Board's review does not show any such request prior to October 2010.  Further, there is a presumption of regularity of the administrative process that is only rebutted by clear and convincing evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926); Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Applying this presumption to the instant case, the Board finds that  if the Appellant had submitted such a request prior to October 2010, then it would be of record.  Moreover, even if there had been an earlier request, the Appellant's own statements reflect she did not and would not be returning to school prior to the fall of 2010, which is after both her 31st birthday and the April 2009 delimiting date.

The Board acknowledges that the Appellant still had almost 2 years of DEA benefits available at the time she withdrew from school in the summer of 2007.  Further, the Board has already acknowledged that this withdrawal was due to circumstances beyond her control.  However, even though the law permits the extension of an eligibility date for the length of the period of suspension under such circumstances, this extension may not go beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041.  Here, the Appellant sought to return to school after her 31st birthday.  Further, the Board reiterates that the April 2009 delimiting date was already for a period beyond the Appellant's 31st birthday, and she did not seek to return to school until after that date had passed.

The Board is sympathetic to the Appellant's position and the contentions she has advanced in support of her claim.  However, the fact remains she is seeking to use DEA benefits beyond a point permitted by law.  Stated another way, the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In view of the foregoing, the Board must find that the Appellant has no legal entitlement to an extension of the delimiting date for DEA benefits, which is the benefit she is seeking on appeal.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


